UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-4027


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BILLY WAYNE PAGE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:03-cr-10069-JPJ-1)


Submitted:   July 10, 2015                  Decided:   July 27, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine
Lee, Research and Writing Attorney, Roanoke, Virginia, for
Appellant.   Anthony P. Giorno, Acting United States Attorney,
Jean    B.   Hudson,    Assistant    United States   Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      In   2004,    Billy      Wayne   Page        was    sentenced     to     120    months’

imprisonment,       to   be    followed      by     a    5-year   term    of    supervised

release, after pleading guilty to being a felon and unlawful

user of controlled substances in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1), (3), 924(e) (2012).                                    Upon

release      from     imprisonment,           Page        violated      his         terms     of

supervision     and      the    district          court       revoked    his    supervised

release, sentenced him to six months’ imprisonment, and imposed

four years of supervised release.                    During this second period of

supervision, the district court found that Page again violated

his terms of supervision.              The district court sentenced Page to

14 months’ imprisonment, to be followed by 3 years of supervised

release, including 6 months in a community confinement center.

On    appeal,       Page      argues        that        his    sentence        is     plainly

unreasonable.       We affirm.

      We review “whether or not sentences imposed upon revocation

of supervised release are within the prescribed statutory range

and are not plainly unreasonable.”                       United States v. Thompson,

595 F.3d 544,    546      (4th   Cir.     2010)       (internal     quotation       marks

omitted).       Accordingly,           to     be        successfully      challenged,         a

revocation sentence must be both unreasonable and “run afoul of

clearly settled law.”           Id. at 548.             The district court “need not

be as detailed or specific when imposing a revocation sentence

                                              2
as it must be when imposing a post-conviction sentence,” but its

explanation must still provide a sufficient basis for appellate

review.    Id. at 547-48.

      We   conclude        that        Page’s        sentence          is     not      plainly

unreasonable.       Page argues that the combination of imprisonment

and   community         confinement        renders             his     sentence        plainly

unreasonable.       Page’s        term    of       imprisonment        falls     within    the

policy     statement        range.                 U.S.        Sentencing         Guidelines

Manual § 7B1.4,      p.s.       (2014).            Moreover,         the    district     court

properly   included        an    additional         term       of    supervised        release.

USSG § 7B1.3(g)(2).             The district court was further authorized

to impose a term of community confinement as a condition of

supervised      release.        USSG     § 5F1.1.          A    review      of   the     record

assures    us    that    the      district         court       considered        the    policy

statement range, the parties’ arguments, and Page’s conduct, and

provided an adequate explanation for its sentence.

      Accordingly, we affirm the district court’s judgment.                                 We

dispense     with   oral        argument       because         the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                       AFFIRMED




                                               3